RESPONSE TO AMENDMENT

Claims 1-3, 5, 6, 11-17, 35, 36, 39-42, 44, 47-56, 58-63, 66-68, and 72-78 are pending in the application.  Claims 4, 7-10, 18-34, 37, 38, 43, 45, 46, 57, 64-65, and 69-71 have been canceled.  Claims 35, 36, 39-42, 44, 47-56, 58-63, 66, and 67 have been withdrawn from consideration due to Applicant’s election.  Claims 76-78 are newly added.
Amendments to the claims, filed January 7, 2021, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-3, 5, 6, 11-17, 68, and 72-75 over Zhang (U.S. Pat. Pub. 2010/0145286) in view of Ogawa (U.S. 5,425,989) and Slager (U.S. Pat. Pub. 2013/0110222), made of record in the office action mailed October 7, 2020, Page 3, Paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed January 7, 2021.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 75 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 recites the limitation “wherein the polymer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 73, from which claim 75 depends does not claim a polymer.  It appears that claim 75 should depend on claim 74 and not claim 73.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6, 11-17, 68, and 72-77 are rejected under pre-AIA  35 U.S.C. 103 as being by Zhang (U.S. Pat. Pub. 2010/0145286) in view of Slager (U.S. Pat. Pub. 2013/0110222).
Regarding claim 1, Zhang teaches an article (Abstract) having a slippery surface, comprising: a substrate (Abstract) having an average surface roughness of less than 2 micrometers (substrate surface can be nano-structured, Paragraph [0077]); a fluorous anchoring layer (undercoat, Paragraphs [0006] and [0085]) comprising a head group attached to the substrate and a functional group directly or indirectly attached to the head group (Paragraphs [0081] and [0085]); and a lubricating layer (top coating, Paragraph [0006]) a lubricating liquid (Paragraphs [0008], [0048] and [0092]) having an affinity for the functional group (Paragraphs [0091]-[0092]), wherein the fluorous anchoring layer and the lubricating layer are held together by non-covalent attractive forces (Paragraph [0092]) to retain the lubricating layer on the substrate (Paragraphs [0008], [0048] and [0092]), wherein the anchoring layer and the lubricating layer form the slippery surface configured and arranged for contact with a material that is substantially immiscible with the lubricating liquid (non-fouling, Abstract; Paragraphs [0101]).  Zhang additionally teaches the non-fouling material is a Paragraph [0101]).  Furthermore, Zhang teaches the thickness of the undercoating can be tailored by varying the concentration of the polymer in solution or by increasing the number and speed of each dip step (Paragraph [0205]). 
Zhang fails to teach the immobilized lubricating liquid comprises perfluorocarbon oil.
Slager teaches a medical device (Abstract) having a slippery surface (Paragraph [0034]) including a superhydrophobic coating that can impart advantageous lubricity, hemocompatibility, or both to the medical device or its surface (Abstract).  Slager additionally teaches an anchoring layer can be a hydrophobic silane such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane (Paragraph [0035]) and a lubricating layer can include perfluorinated liquids (Paragraphs [0034] and [0106]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the lubricating liquid of Zhang be a perfluorinated liquids taught by Slager since perfluorinated liquids are known to be used as the lubricating layer in articles having a slippery surface.
 Regarding claim 2, Zhang teaches wherein the material that is substantially immiscible is selected from the group consisting of a liquid, complex fluid, solution, suspension, and a solid (Paragraphs [0035], [0036], and [0101]).
Regarding claim 3, Zhang teaches wherein the slippery surface is hydrophobic (Paragraphs [0140]-[0143]).
Regarding claim 5, Zhang teaches wherein the slippery surface is omniphobic (Paragraphs [0140]-[0143]).
Paragraphs [0085]-[0088]).
Regarding claim 11, Zhang teaches wherein the fluorous anchoring layer and the lubricating layer form a hydrophobic or an omniphobic slippery surface (Paragraphs [0140]-[0143])
Zhang fails to teach wherein the fluorous anchoring layer comprises a silyl group covalently attached to a perfluorocarbon tail.
Slager teaches a medical device (Abstract) having a slippery surface (Paragraph [0034]) including a superhydrophobic coating that can impart advantageous lubricity, hemocompatibility, or both to the medical device or its surface (Abstract).  Slager additionally teaches an anchoring layer can be a hydrophobic silane such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane (Paragraph [0035]) and a lubricating layer can include perfluorinated liquids (Paragraphs [0034] and [0106]).

Regarding claim 12, Zhang teaches wherein the fluorous anchoring layer comprises a phosphonate or carboxylate group covalently attached to a perfluorocarbon tail (Paragraph [0085]) wherein the anchoring layer and the lubricating layer form a hydrophobic or an omniphobic slippery surface (Paragraphs [0140]-[0143]).
Regarding claim 13, Zhang teaches wherein the slippery surface is slippery to water-based and hydrocarbon-based liquids (Paragraph [0074]).
Regarding claim 14, Zhang teaches wherein the slippery surface is slippery to biological fluids (Paragraph [0101]).
Regarding claim 15, Zhang teaches wherein the slippery surface is slippery to nonheparinized blood (Paragraph [0101]).
Regarding claim 16, Zhang teaches wherein the slippery surface comprises glass beads (Paragraphs [0067] and [0072]).
Regarding claim 17, Zhang teaches wherein the substrate comprises medical grade materials or medical devices (Paragraph [0072]).
Regarding claim 68, Zhang teaches wherein the article is a shunt, an artificial organ, an extracorporeal oxygenation machine, or an endoscope (Paragraph [0186]).
Regarding claim 72, Zhang fails to teach wherein the fluorous anchoring layer is formed of a reaction of a perfluorinated or polyfluorinated organosilane with the substrate.
Abstract) having a slippery surface (Paragraph [0034]) including a superhydrophobic coating that can impart advantageous lubricity, hemocompatibility, or both to the medical device or its surface (Abstract).  Slager additionally teaches an anchoring layer can be a hydrophobic silane such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane (Paragraph [0035]) and a lubricating layer can include perfluorinated liquids (Paragraphs [0034] and [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have the fluorous anchoring layer of Zhang be a hydrophobic silane such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane as taught by Slager since hydrophobic silanes, such as (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane, are known to be used as the anchoring layer in articles having a slippery surface and therefore, the fluorous anchoring layer would be formed of a reaction of a perfluorinated or polyfluorinated organosilane with the substrate.
Regarding claim 73, Slager teaches wherein the perfluorinated or polyfluorinated organosilane is a polyfluoroalkylsilane (tridecafluoro-1,1,2,2-tetrahydrooctyl)-trichlorosilane (Paragraph [0035]).
Regarding claim 74, Zhang teaches wherein the substrate comprises a polymer (Abstract).
Regarding claim 75, Zhang teaches wherein the polymer is selected from the group consisting of: polysulfone, polystyrene, polydimethysiloxan, polycarbonate, polymethylmethacrylate, polyethylene, polypropylene, polyethylene terephthalate, polyvinyl chloride, styrene-ethylene/butylene-styrene, styrene ethylene/propylene-styrene, and polyurethane (Paragraph [0070]).
substrate surface can be nano-structured, Paragraph [0077]).
Regarding claim 77, Zhang teaches wherein the substrate has an average roughness of less than 2 micrometers and greater than 2 nm (substrate surface can be nano-structured, Paragraph [0077]).

Claim 78 is rejected under pre-AIA  35 U.S.C. 103 as being by Zhang (U.S. Pat. Pub. 2010/0145286) in view of Slager (U.S. Pat. Pub. 2013/0110222) and further in view of Ogawa (U.S. 5,425,989).
Zhang and Slager are relied upon as discussed above.
Regarding claim 78, Zhang teaches the thickness of the undercoating (anchoring layer) can be tailored by varying the concentration of the polymer in solution or by increasing the number and speed of each dip step (Paragraph [0205]).
Zhang fails to explicitly teach the fluorous anchoring layer is a monomolecular fluorous anchoring layer.
Ogawa teaches a chemically adsorbed film having a surface layer containing fluorine groups and a stem layer chemically bonded by siloxane bonds to a substrate in order to obtain a self-lubricating low frictional resistance part (Abstract).  Ogawa further teaches that the substrate is dip coated in a solution containing the polymer and that through this process a fluorine-containing monomolecular film is formed (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the dip coating process of Zhang can result in the fluorous anchoring layer being a monomolecular fluorous anchoring layer as taught by Ogawa.
ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 7, 2021 regarding the rejections record have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
Elaine M. Vazquez
Examiner, Art Unit 1788
April 4, 2021